DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2020 was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qi et al. (9201452).  With respect to claim 1, Qi et al. discloses an electronic device (10) having opposing front and rear faces and an interior (see figure 4), the electronic device comprising: a display (14) that emits light through the front face; and a glass layer (12A) .

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 2-8, patentability resides, at least in part, in the coating that forms a logo on the glass layer, wherein the logo is overlapped by the first region as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 9-11, patentability resides, at least in part, in the thin-film interference filter coating comprising a stack of dielectric layers on the glass layer as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 12 and 13, patentability resides, at least in part, in the glass layer is a first glass layer, the electronic device further comprising: a second glass layer coupled to the first glass layer, wherein the second glass layer is thinner than the first glass layer as claimed and including all of the other limitations of the base claim(s) respectfully.


Claims 14-17 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: as to claims 14-17, patentability resides, at least in part, in the glass layer has a laser-damaged region and a region that is free from laser damage as claimed and including all of the other limitations of the base claim(s) respectfully; as to claims 18-20, patentability resides, at least in part, in the glass layer that forms a housing wall on the rear face, wherein the glass layer has a first region with a shiny appearance and a second region with a matte appearance; and a coating on the glass layer that overlaps the first region as claimed and including all of the other limitations of the base claim(s) respectfully.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-09-28